Citation Nr: 0821164	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to April 
1993.  The veteran served in the Persian Gulf War.  He was 
awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic post-traumatic 
stress disorder (PTSD).  In March 2008, the veteran was 
afforded a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
chronic PTSD as a result of his Persian Gulf War combat 
experiences.  The veteran participated in combat operations 
against enemy forces for which he was awarded the Combat 
Action Ribbon.  Such an award is sufficient evidence to 
establish the veteran's participation in combat.  38 C.F.R. 
§ 3.304(f) (2007).  

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which addresses his claimed chronic psychiatric 
disorder.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

At the March 2008 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he received ongoing PTSD treatment at the Sandusky, 
Ohio, VA outpatient clinic.  Clinical documentation of the 
cited treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007); and the United 
States Court of Appeals for Veterans 
Claims' (Court) holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then request that copies of all VA 
clinical documentation pertaining to 
treatment of the veteran after July 2006, 
including that provided at the Sandusky, 
Ohio, VA outpatient clinic and not 
already of record, be forwarded for 
incorporation into the claims file.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his claimed chronic 
acquired psychiatric disorder.  All 
indicated tests and studies must be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner must 
identify the specific stressor or 
stressors supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder 
originated during active service; is 
etiologically related to the veteran's 
combat experiences; or is in any other 
way causally related to his periods of 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report must 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

